Citation Nr: 1541854	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-23 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of thyroid cancer.

2.  Entitlement to service connection for residuals of left wrist fracture.

3.  Entitlement to service connection for left ear hearing loss.

4.   Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from August 1987 through December 1987 and from January 2004 through April 2005.  A DD Form 240 also indicates that the Veteran served in the Army National Guard of the United States (ARNGUS) for a period of service from May 18, 1987 to August 6, 1987.  It also appears that the Veteran had numerous periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) through his service with the National Guard. 

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In November 2015, the Board remanded this case.  In a February 2103 rating decision, the Board granted service connection for residuals of an incisional hernia, one of the former issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2012 remand, the Board instructed the RO to obtain the Veteran's ADCUTRA/INACDUTRA records and to afford the Veteran a VA medical examination.  A review of the record demonstrates that while the RO requested the ACDUTRA/INACDUTRA records, no records were forthcoming.  Moreover, although the Veteran was afforded a VA medical examination, the necessary nexus medical questions still remain pending, particularly since the inquiry regarding service has not been resolved.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or Board confers on the claimant, as a matter of law, the right to compliance with the remand order.   Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, this case must be remanded to comply with the Board's November 2012 remand.  See Stegall v. West, 11. Vet. App. 268 271-71 (1998).  

The Board previously requested development of the specific dates of the Veteran's ACDUTRA/INACDUTRA service during the period between his separation from active duty in April 2005 and his retirement in February 2008.  Although the AOJ contacted the Defense Finance and Accounting Service (DFAS) in an attempt to obtain specific dates of service, the AOJ never received any response to the requests.  A response from DFAS is vital to the adjudication of the Veteran's claims.  This action must be undertaken prior to obtaining any medical opinion clarification.  

As noted in the prior remand, with regard to the thyroid cancer issue, private treatment records show that the Veteran was diagnosed with papillary thyroid carcinoma and hypothyroidism in October 2000 and was subsequently treated for his hypothyroidism by his private physician in April 2001 and April 2003, prior to his period of active service from January 2004 through April 2005.  He was thereafter seen again for hypothyroidism again in January 2007, January 2008, and November 2009.  In his July 2009 substantive appeal the Veteran contended that his claimed disabilities either first occurred during his military service or were aggravated by his active duty.  Also, in an October 2012 Informal Hearing Presentation the Veteran's representative argued that the Veteran's thyroid cancer can be attributed to either his initial period of active duty (from August 1987 to December 1987), INACDUTRA, or ACDUTRA.  Alternatively, the Veteran's representative argued that the Veteran's final period of active duty aggravated the Veteran's pre-existing thyroid cancer, specifically the stressful nature of the Veteran's military occupational specialty combined with his service in a war zone, contributed to a worsening of his disorder during his final period of service.  Pursuant to the Board's remand, the Veteran underwent a VA examination in January 2013.  In the examiner's discussion of service connection for thyroid cancer, the examiner opined that chronic fatigue and irritability are nonspecific symptoms attributable to many diseases.  She also stated that there was no evidence to suggest that residuals from the thyroid cancer were aggravated beyond their natural progression by the Veteran's military service.  

With regard to the left wrist fracture issue, the available service treatment records show that the Veteran complained of pain in the left elbow in June/July 2004 and pain in the left shoulder in September 2004.  Prior to that time, a March 1987 service treatment record shows that the Veteran previously broke his left arm at age 15.  A January 2008 post-service private treatment report shows that, after three reparative surgeries, the Veteran finally received a tendon in his left wrist that held regarding movement of his left thumb.  It was noted that the National Guard was looking to take him out of service because he did a lot of physical things with his left hand, and his orthopedic doctor had told him not to do pushups and to stay away from pneumatic hammers.  In his July 2009 substantive appeal the Veteran contended that his claimed disabilities either first occurred during his military service or were aggravated by his active duty.  Also, in the October 2012 Informal Hearing Presentation the Veteran's representative argued that VA has failed to address the full spectrum of aggravation in this case, that is, not only demonstrating that the injury pre-existed military duty (ACDUTRA, INACDUTRA, or active duty), but that the left wrist fracture was not aggravated by the Veteran's military service. According to the Veteran's representative, the Veteran's military duties had an aggravating effect on the wrist, making the complications more severe. During the January 2013 VA examination, the VA examiner diagnosed the Veteran with left wrist and thumb discomfort, along with muscle fatigue during use of the extremities.  She determined that because the wrist fracture occurred after the Veteran's active duty, it was less likely than not related to active service.  Without the Veteran's ACDUTRA/INACDUTRA records, she could not determine whether the Veteran should receive a favorable line of duty determination for this injury.  

With regard to the hearing loss and tinnitus issues, service treatment records are negative for complaints of or a diagnosis of tinnitus.  Further, and significantly, in a September 2005 post-deployment questionnaire the Veteran responded "no" when asked whether he experienced ringing in the ears.  Service treatment records do show some bilateral hearing loss, but only hearing loss in the left ear per 38 C.F.R. § 3.385.  The hearing loss was initially shown as early as December 2001.  As above, in his July 2009 substantive appeal the Veteran contended that his claimed disabilities either first occurred during his military service or were aggravated by his active duty.  Also, in a February 2010 Statement of Accredited Representative in Appealed Case, the Veteran's representative argued that the Veteran's pre-existing left ear hearing loss was aggravated by his military service.  Moreover, in an October 2012 Informal Hearing Presentation, the Veteran's representative argued that the Veteran's bilateral hearing loss and tinnitus were caused by, or aggravated by, his military duties including the use of noisy equipment and proximity to aircraft engines and the flight line while serving as an aircraft structural repairman. The January 2013 examination report indicated that the Veteran's hearing loss was not due to active service because he did not have hearing loss following active duty.  The tinnitus was related to the hearing loss. 

With regard to the sleep apnea issue, the Veteran's service treatment records are negative for a sleep disorder.  In his September 2005 post-deployment questionnaire the Veteran did respond "yes" to "still feeling tired after sleeping."  In August 2007, approximately two years after the Veteran's separation from military service, the Veteran underwent a private sleep study which showed a diagnosis of mild obstructive sleep apnea.  As above, in his July 2009 substantive appeal the Veteran contended that his claimed disabilities either first occurred during his military service or were aggravated by his active duty. Also, in an October 2012 Informal Hearing Presentation, the Veteran's representative argued that the Veteran was diagnosed with sleep apnea approximately 25 months after military service and that the Veteran has argued that the symptoms that led to the eventual testing and diagnosis first manifested during his period of active duty.  The VA examination in January 2013 confirmed the 2007 diagnosis of sleep apnea.  The examiner opined that because the Veteran was not diagnosed until 2007, the diagnosis could not be related to his active duty service.  

The Board finds that proper verification of all of the Veteran's service should be made, then an adequate medical opinion and assessment regarding the etiology of each claimed disability, with consideration of the Veteran's service dates, should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA, including the ARNGUS service from May 18, 1987 to August 6, 1987.  Each period should be set forth separately and should be identified as active duty, ACDUTRA, or INACDUTRA.  Attempts at verification should be made until it is determined that further requests would be futile.  

2.  Upon resolving the matter of the Veteran's service, request any outstanding medical treatment records for the Veteran's service with the National Guard from the U.S. Army Reserve Personnel Center, 9700 Page Boulevard, St. Louis, MO 63132 or other appropriate source.  Any records obtained should be associated with the record.

3.  Then, after verifying the Veteran's service and obtaining all pertinent records, obtain a VA medical addendum.  The record must be reviewed.  The examiner should determine the current nature and likely etiology of his claimed disorders (residuals of thyroid cancer, residuals of left wrist fracture, bilateral hearing loss, tinnitus, and sleep apnea) and the relationship, if any, between these disorders and the Veteran's military service, to include his service-connected gastrointestinal stomach tumor (GIST) removal.  The record must be made available to the examiner for review.  The examiner should address the following questions:

(a)  Does the Veteran currently have residuals of thyroid cancer, residuals of left wrist fracture, bilateral hearing loss, tinnitus, and/or sleep apnea?

(b)  Did any of the Veteran's current disorder(s) have their onset during or are they in any way related to his military service and/or a period of ACDUTRA/INACDUTRA to include on an aggravation basis?

The examiner should specifically address the Veteran's reported history of these disorders in service.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

(c)  Is it at least as likely as not that the Veteran's claimed disorders are caused by or the result of his current service-connected GIST removal?

(d)  Is it at least as likely as not that the Veteran's service-connected GIST removal has aggravated the Veteran's claimed disorders?

The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the claimed disability (i.e., a baseline) before the onset of the aggravation.

A complete rationale shall be provided for any opinion expressed. If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.
4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




